BY THE COUKT.
This case came up on two bills of exceptions and was submitted without argument. The first exception is founded upsn the fact that the court refused to” dismiss the cause on defendant’s mbtion. The reasons for this motion were, first, that there was no return endorsed on the summons issued by the Justice of the Peace. The transcript however shows that the defendant appeared at the trial in his court. This appearance cured all defects in the return. The second reason for said motion was that the Justice of the Peace had originally no jurisdiction of the cause as shown by the account filed. The account here alluded to does not appear on the record in this court, nor is there any thing else here by which we can infer such want of jurisdiction.
From the second bill of exceptions it appears that the account filed by the plaintiff before the Justice of the Peace amounted to one hundred and thirty-one dollars, although it appears that the balance actually claimed by him was only forty-eight dollars and twenty-five cents. The defendants counsel moved the court to instr uct the jury that they could only take into consideration the sum of forty-eight dollars and twenty-five cents as the plaintiff’s entire demand subject to the defendant’s proofs; but the court instructed the jury that they could investigate the whole account for the purpose of ascertaining the balance due if any; but that they could not give a verdict for more than the forty-eight dollars and twenty-five cents. To which instruction an exception was taken.
This instruction was clearly correct. The jurisdiction of Justices of the Peace is limited to those cases where the sum claimed does not exceed fifty dollars. No matter therefore how great may be the entire amount of the plaintiff’s account, nor even how great may be the defen-ant’s actual indebtedness, if the account has been reduced by payment or allowable offsets to the prescribed limit, or if the plaintiff will volun-*48iar'ily relinquish all over the amount of fifty dollars he is entitled to sue in the justices court.
The judgment of the oourt below will therefore be affirmed.